CRICHTON, J.,
dissents and assigns reasons.
1,1 dissent from the majority’s decision to grant this petitioner’s application for reconsideration. In my view, the court’s December 9, 2015, judgment is final and definitive, and petitioner’s application for reconsideration, received twenty-one days later, is untimely. In addition to the.untimely nature of the application, I also believe that there is an insufficient showing to modify the court’s previous unanimous order denying reinstatement. Specifically, given the troublesome history of this case, petitioner has not demonstrated that he has the requisites to practice law in Louisiana.
Accordingly, I would deny reconsideration and maintain this Court’s original order.